13‐3088‐cv 
Floyd v. City of New York 
13‐3123‐cv 
Ligon v. City of New York 
14‐2829‐cv, 14‐2848‐cv 
Detectives’ Endowment Ass’n, Inc. v. Floyd 
14‐2834‐cv 
Patrolmen’s Benevolent Ass’n v. Ligon 

                                           In the
             United States Court of Appeals
                            for the Second Circuit
                                                         
 
                            AUGUST TERM 2014 
      Nos. 13‐3088‐cv, 13‐3123‐cv, 14‐2829‐cv, 14‐2848‐cv, 14‐2834‐cv 
 
                           DAVID FLOYD, ET AL., 
         individually and on behalf of all others similarly situated, 
                            Plaintiffs‐Appellees, 
 
                                              v. 
 
                                 CITY OF NEW YORK, 
                                 Defendant‐Appellant.* 
                                                  
 
                            JAENEAN LIGON, 
            individually and on behalf of her minor son, J.G., 
                        JACQUELINE YATES, ET AL., 
    individually and on behalf of a class of all others similarly situated, 
                           Plaintiffs‐Appellees, 
 


           By  stipulation,  dated  March  8,  2013,  the  parties  withdrew  all  claims  with 
         *

prejudice against the individual defendants in Floyd v. City of New York. Accordingly, the 
Clerk of the Court is directed to amend the official captions in Nos. 13‐3088, 14‐2829, and 
14‐2848 to conform with the caption above. 
                                 v. 
 
                      CITY OF NEW YORK, ET AL., 
                        Defendants‐Appellants. 
                                             
                                      
          DETECTIVES’ ENDOWMENT ASSOCIATION, INC., ET AL., 
                   Appellants‐Putative Intervenors, 
                                      
                                    v. 
                                      
                         DAVID FLOYD, ET AL., 
                          Plaintiffs‐Appellees, 
                                      
                         CITY OF NEW YORK, 
                          Defendant‐Appellee. 
                                             
                                      
    PATROLMEN’S BENEVOLENT ASSOCIATION OF THE CITY OF NEW YORK, 
                              INC., ET AL., 
                   Appellants‐Putative Intervenors, 
                                      
                                    v. 
                                      
                        JANEAN LIGON, ET AL., 
                          Plaintiffs‐Appellees, 
                                      
                      CITY OF NEW YORK, ET AL., 
                         Defendants‐Appellees. 
                                             
                                      
                                      




                                 2 
           On Appeal from the United States District Court 
               for the Southern District of New York 
                                          
 
                       ARGUED: OCTOBER 15, 2014 
                       DECIDED: OCTOBER 31, 2014 
                                         
 
Before: WALKER, CABRANES, and PARKER, Circuit Judges. 
                                         
 
      These  appeals  present  the  important  question  of  whether 
public‐sector unions may intervene into a litigation where the actual 
parties  to  that  litigation,  including  a  newly‐elected  mayoral 
administration, have agreed to a settlement. The intervenors in this 
case, a group of police unions, endeavored to challenge the ruling of 
United  States  District  Judge  Shira  Scheindlin  that  the  City  of  New 
York’s  (ʺCityʺ)  “stop‐and‐frisk”  policy  was  carried  out  in  a 
discriminatory manner, as well as her imposition of various reforms 
to  that  policy.  We  previously  ordered  these  cases  to  be  reassigned 
from  Judge  Scheindlin  to  another  district  judge.  The  case  was 
reassigned  to  United  States  District  Judge  Analisa  Torres  who,  in  a 
July  30,  2014  decision,  denied  the  unions’  motions  to  intervene  in 
these  cases.  The  unions  appealed  this  decision  and  also  moved  to 
intervene  in  the  underlying  appeals  before  our  Court.  With  a  new 
mayoral  administration  elected  to  office,  the  City  entered  into  a 
settlement  with  plaintiffs  pursuant  to  which  plaintiffs  will  not 
oppose  a  motion  by  the  City  to  terminate  the  District  Court’s 
jurisdiction  after  a  period  of  five  years  if  the  City  can  show 




                                      3 
substantial  compliance  with  the  reforms  contained  in  Judge 
Scheindlin’s remedial order. The City therefore opposes the unions’ 
motions, moves to voluntarily dismiss its appeals on the underlying 
merits,  and  requests,  with  plaintiffs’  consent,  expedited  issuance  of 
the mandate to begin the remedial process. 

       We  hold  that  the  police  unions’  motions  to  intervene  are 
untimely and do not assert an interest that the law seeks to protect. 
The unions knew, or should have known, of their alleged interests in 
these  controversial  and  public  cases  well  before  they  filed  their 
motions  in  September  2013.  For  years  now,  “stop‐and‐frisk”  has 
been  the  subject  of  extensive  public  filings  and  intense  media 
scrutiny.  Whatever  the  merit  of  the  unions’  claim  that  Judge 
Scheindlin’s  rulings  were  incorrectly  premised  “upon  statistical 
evidence purporting to place 4.4 million stops at issue,” allowing the 
unions  to  revive  a  now‐settled  dispute  by  intervening  at  this  late 
juncture  would  substantially  prejudice  the  existing  parties  and 
unduly  encroach  upon  the  City’s  inherent  discretion  to  settle  a 
dispute  against  it.  In  other  words,  granting  the  unions’  motions  in 
the wake of the November 2013 mayoral election would essentially 
condone  a  collateral  attack  on  the  democratic  process  and  could 
erode the legitimacy of decisions made by the democratically‐elected 
representatives of the people. 

       Furthermore,  the  police  unions’  interests  in  their  members’ 
reputations and collective bargaining rights are, as a matter of law, 
too  remote  from  “the  subject  of  the  action”  to  warrant  intervention 
as  a  “party.”  We  stress  that  our  holding  is  limited  to  the  particular 




                                        4 
and highly unusual circumstances presented here and should in no 
way  be  construed  to  encourage  premature  intervention  in  cases  of 
public  concern  where  government  defendants  have  discretion  to 
settle. 

       Accordingly,  Judge  Torres’s  July  30,  2014  decision  is 
AFFIRMED  as  being  within  her  discretion,  the  police  unions’ 
motions to intervene in the appeals are DENIED, the City’s motion 
for voluntary dismissal of the appeals with prejudice is GRANTED, 
and the causes are REMANDED for such further proceedings before 
Judge  Torres  as  may  be  appropriate  in  the  circumstances.  The 
mandate  shall  issue  seven  days  from  the  date  of  the  filing  of  this 
opinion. 
                                               
                                        
                            BAHER AZMY (Darius Charney, Center for 
                            Constitutional Rights, New York, NY; 
                            Philip A. Irwin, Eric Hellerman, Gretchen 
                            Hoff Varner, Covington & Burling, LLP, 
                            New York, NY; Jonathan C. Moore, Joshua 
                            S. Moskovitz, Beldock, Levine & Hoffman, 
                            LLP, New York, NY, on the brief), Center for 
                            Constitutional Rights, New York, NY, for 
                            Floyd Plaintiffs‐Appellees. 
                             
                            ALEXIS KARTERON (Christopher Dunn, 
                            Jordan Wells, New York Civil Liberties 
                            Union, New York, NY; Mariana Kovel, The 
                            Bronx Defenders, Bronx, NY; Juan 
                            Cartagena, LatinoJustice PRLDEF, New 




                                      5 
    York, NY; J. McGregor Smyth, Jr., New 
    York Lawyers for the Public Interest, New 
    York, NY; John A. Nathanson, Jeffrey J. 
    Resetarits, Shearman & Sterling LLP, New 
    York, NY, on the brief), New York Civil 
    Liberties Union, New York, NY, for Ligon 
    Plaintiffs‐Appellees. 
     
    RICHARD DEARING, Assistant Corporation 
    Counsel (Deborah A. Brenner, Fay Ng, 
    Kathy Park, on the brief), for Zachary W. 
    Carter, Corporation Counsel of the City of 
    New York, New York, NY, for City of New 
    York. 
 
    JOSEPH A. DIRUZZO, III (Jeffrey J. Molinaro, 
    on the brief), Fuerst Ittleman David & 
    Joseph, PL, Miami, FL, for Detectives’ 
    Endowment Association, Inc., Lieutenants 
    Benevolent Association of the City of New 
    York, Inc., New York City Police Department 
    Captains Endowment Association. 
     
    ANTHONY P. COLES (Courtney G. Saleski, on 
    the brief), DLA Piper, New York, NY, for 
    Sergeants Benevolent Association. 
     
    STEVEN A. ENGEL (Edward A. McDonald, 
    James M. McGuire, Elisa T. Wiygul, on the 
    brief), Dechert LLP, New York, NY, for 
    Patrolmen’s Benevolent Association of the City 
    of New York, Inc. 




             6 
                            
                           James Reif, Gladstein, Reif & Meginniss, 
                           LLP, New York, NY, for Amici Curiae 
                           Grand Council of Guardians, Inc., National 
                           Latino Officers’ Association, and 100 Blacks in 
                           Law Enforcement Who Care. 
                            
                           David B. Rankin, Rankin & Taylor, PLLC, 
                           New York, NY, for Amici Curiae 
                           Communities United for Police Reform, et al. 
                            
                           Jonathan Romberg, Seton Hall University 
                           School of Law, Center for Social Justice, 
                           Newark, NJ, for Amici Curiae Law 
                           Professors. 
                            
                           Jennifer Levy, Office of the Public 
                           Advocate, New York, NY, for Amici Curiae 
                           Public Advocate for the City of New York and 
                           Members of the New York City Council. 
                                             
 
PER CURIAM: 

      These  appeals  present  the  important  question  of  whether 
public‐sector unions may intervene into a litigation where the actual 
parties  to  that  litigation,  including  a  newly‐elected  mayoral 
administration, have agreed to a settlement. The intervenors in this 
case, a group of police unions, endeavored to challenge the ruling of 
United  States  District  Judge  Shira  Scheindlin  that  the  City  of  New 
York’s  (ʺCityʺ)  “stop‐and‐frisk”  policy  was  carried  out  in  a 




                                     7 
discriminatory manner, as well as her imposition of various reforms 
to  that  policy.  We  previously  ordered  these  cases  to  be  reassigned 
from  Judge  Scheindlin  to  another  district  judge.  The  case  was 
reassigned  to  United  States  District  Judge  Analisa  Torres  who,  in  a 
July  30,  2014  decision,  denied  the  unions’  motions  to  intervene  in 
these  cases.  The  unions  appealed  this  decision  and  also  moved  to 
intervene  in  the  underlying  appeals  before  our  Court.  With  a  new 
mayoral  administration  elected  to  office,  the  City  entered  into  a 
settlement  with  plaintiffs  pursuant  to  which  plaintiffs  will  not 
oppose  a  motion  by  the  City  to  terminate  the  District  Court’s 
jurisdiction  after  a  period  of  five  years  if  the  City  can  show 
substantial  compliance  with  the  reforms  contained  in  Judge 
Scheindlin’s remedial order. The City therefore opposes the unions’ 
motions, moves to voluntarily dismiss its appeals on the underlying 
merits,  and  requests,  with  plaintiffs’  consent,  expedited  issuance  of 
the mandate to begin the remedial process. 

       We  hold  that  the  police  unions’  motions  to  intervene  are 
untimely and do not assert an interest that the law seeks to protect. 
The unions knew, or should have known, of their alleged interests in 
these  controversial  and  public  cases  well  before  they  filed  their 
motions  in  September  2013.  For  years  now,  “stop‐and‐frisk”  has 
been  the  subject  of  extensive  public  filings  and  intense  media 
scrutiny.  Whatever  the  merit  of  the  unions’  claim  that  Judge 
Scheindlin’s  rulings  were  incorrectly  premised  “upon  statistical 
evidence purporting to place 4.4 million stops at issue,” allowing the 
unions  to  revive  a  now‐settled  dispute  by  intervening  at  this  late 




                                      8 
juncture  would  substantially  prejudice  the  existing  parties  and 
unduly  encroach  upon  the  City’s  inherent  discretion  to  settle  a 
dispute  against  it.  In  other  words,  granting  the  unions’  motions  in 
the wake of the November 2013 mayoral election would essentially 
condone  a  collateral  attack  on  the  democratic  process  and  could 
erode the legitimacy of decisions made by the democratically‐elected 
representatives of the people. 

       Furthermore,  the  police  unions’  interests  in  their  members’ 
reputations and collective bargaining rights are, as a matter of law, 
too  remote  from  “the  subject  of  the  action”  to  warrant  intervention 
as  a  “party.”  We  stress  that  our  holding  is  limited  to  the  particular 
and highly unusual circumstances presented here and should in no 
way  be  construed  to  encourage  premature  intervention  in  cases  of 
public  concern  where  government  defendants  have  discretion  to 
settle. 

       Accordingly,  Judge  Torres’s  July  30,  2014  decision  is 
AFFIRMED  as  being  within  her  discretion,  the  police  unions’ 
motions to intervene in the appeals are DENIED, the City’s motion 
for voluntary dismissal of the appeals with prejudice is GRANTED, 
and the causes are REMANDED for such further proceedings before 
Judge  Torres  as  may  be  appropriate  in  the  circumstances.  The 
mandate  shall  issue  seven  days  from  the  date  of  the  filing  of  this 
opinion. 

 

 




                                        9 
                                     BACKGROUND 

         On  January  8,  2013,  United  States  District  Judge  Shira  A. 
Scheindlin  entered  a  preliminary  injunction  against  defendants  in 
Ligon v. City of New York, finding that plaintiffs had shown “a clear 
likelihood  of  proving  at  trial”  that  the  New  York  City  Police 
Department  (“NYPD”)  had  a  practice  of  making  unlawful  trespass 
“stops”  outside  of  certain  privately‐owned  residential  buildings  in 
the Bronx.1 

         On August 12, 2013, after a bench trial that followed plaintiffs’ 
withdrawal  of  claims  for  money  damages  and  claims  against 
individual  defendants,  Judge Scheindlin  issued an  order  in Floyd  v. 
City  of  New  York,  finding  that  the  City  had  violated  the  Fourth  and 
Fourteenth  Amendments  by  acting  with  “deliberate  indifference” 
toward  the  NYPD’s  practice  of  making  suspicionless  “stops”  and 
“frisks”  and  by  adopting  “a  policy  of  indirect  racial  profiling  by 
targeting  racially  defined  groups”  for  “stops”  and  “frisks.”2  That 
same  day,  Judge  Scheindlin  issued  an  order  imposing  remedies  in 
Floyd  and  Ligon  in  the  form  of  various  “reforms”  to  the  NYPD’s 




         1  Ligon  v.  City  of  New  York,  925  F.  Supp.  2d  478,  524  (S.D.N.Y.  2013)  (“Ligon 
Liability Order”). 
         2  Floyd  v.  City  of  New  York,  959  F.  Supp.  2d  540,  562  (S.D.N.Y.  2013)  (“Floyd 
Liability Order”). 




                                                 10 
“stop  and  frisk”  practices  to  be  overseen  by  a  court‐appointed 
monitor.3 The City appealed in both cases and sought a stay. 

        On  September  11  and  12,  2013,  the  Sergeants  Benevolent 
Association (“SBA”), Patrolmen’s Benevolent Association of the City 
of  New  York  (“PBA”),  Detectives’  Endowment  Association,  Inc. 
(“DEA”),  New  York  City  Police  Department  Captains  Endowment 
Association (“CEA”), and Lieutenants Benevolent Association of the 
City  of  New  York,  Inc.  (“LBA,”  and  jointly,  “police  unions”  or  the 
“unions”)  filed  notices  of  appeal  and  motions  to  intervene  in  the 
District  Court.  With  the  exception  of  the  SBA,  the  police  unions 
moved  to  intervene  in  both  Floyd  and  Ligon.  The  SBA  moved  to 
intervene  in  only  Floyd.  While  the  SBA  and  the  PBA  appeal  the 
Liability  and  Remedial  Orders,  the  DEA,  the  CEA,  and  the  LBA 
appeal only the Remedial Order.  

        On October 31, 2013, we granted the City’s motion for a stay 
and  ordered  that  the  cases  be  reassigned  from  Judge  Scheindlin  to 
another district judge.4 In an opinion, dated November 13, 2013, we 
explained  the  reasons  for  that  order.5  On  November  1,  2013,  the 
cases were assigned to United States District Judge Analisa Torres. 

        Thereafter,  an  election  to  fill  the  various  leadership  positions 
in the City’s municipal government was held on November 5, 2013, 

        3  Floyd  v.  City  of  New  York,  959  F.  Supp.  2d  668  (S.D.N.Y.  2013)  (“Remedial 
Order”). 
        4 Ligon v. City of New York, 538 F. App’x 101, 103 (2d Cir. 2013). 
        5 Ligon v. City of New York, 736 F.3d 118 (2d Cir. 2013). 




                                               11 
leading,  inter  alia,  to  the  election  of  a  new  administration.  On 
November 7, 2013, the police unions, with the exception of the SBA, 
moved to intervene in the Floyd and Ligon appeals. On November 12, 
2013, the SBA moved to intervene in only the Floyd appeal. 

       On February 21, 2014, on the City’s motion, we remanded the 
causes  to  Judge  Torres  for  the  purpose  of  exploring  settlement  and 
for  Judge  Torres  to  address  in  the  first  instance  the  police  unions’ 
motions  to  intervene  in  the  District  Court  actions.6  We  held  in 
abeyance  the  police  unions’  separate  motions  to  intervene  in  the 
pending appeals.7 

       On March 4, 2014, the parties informed Judge Torres that they 
had  “reached  an  agreement  in  principle  for  resolving  the  City’s 
appeals in both Floyd and Ligon” pursuant to which the City would 
“substantially compl[y]” with the injunctive relief set forth in Judge 
Scheindlin’s  Remedial  Order,  subject  to  the  parties’  application  to 
Judge  Torres  to  limit  the  term  of  the  court‐appointed  monitor  to 
three years. In the parties’ memorandum of law in support of their 
joint motion for modification of the Remedial Order, they explained 
that “[t]he parties have also agreed that when the monitorship ends, 
the  City  will  authorize  the  Inspector  General  of  the  NYPD  .  .  .  to 
continue  to  monitor  and  report  to  the  parties  and  the  public”  the 
NYPD’s compliance with the Remedial Order. They stated that “the 
parties  have  [also]  agreed  that,  if  the  City  can  show  it  has 

       6 Ligon v. City of New York, 743 F.3d 362, 365 (2d Cir. 2014). 
       7 Id. 




                                             12 
maintained substantial compliance with the aforementioned reforms 
for two years following the termination of the monitorship, the Floyd 
and  Ligon  Plaintiffs  will  not  oppose  a  City  motion  to  terminate  the 
Court’s jurisdiction over Floyd and the preliminary‐injunction aspect 
of Ligon.” With these representations and agreements before her, on 
July  30,  2014,  Judge  Torres  granted  the  parties’  joint  motion  to 
modify  the  Remedial  Order  and  to  enter  it  as  an  embodiment  of 
their agreements. 

       On  July  30,  2014,  Judge  Torres  also  issued  an  order  denying 
the  police  unions’  motions  to  intervene,  finding,  inter  alia,  that  the 
motions  were  untimely  and  that  the  police  unions  did  not  assert  a 
legally protectable interest. Judge Torres held that the motions were 
untimely because the unions “should have known for years . . . that 
their  members’  alleged  reputational  interests  and  the  Unions’ 
collective  bargaining  interests  were  being  litigated  by  parties  who 
were  not  invested  in  protecting  those  interests.”  Judge  Torres  held 
that  plaintiffs  would  “face  significant  prejudice  if  previously 
uninterested  late‐comers  are  permitted  to  prolong  the  legal 
wrangling  and  further  delay  plaintiffs’  hard‐won  relief,”  and  that 
“[g]ranting  intervention  would  permit  the  Unions  to  infringe  upon 
the City’s prerogative to determine policing policy as manifested in 
its litigation strategy.” 

       Judge  Torres  further  held  that  the  unions’  “alleged 
reputational  interests  are  not  legally  protectable,  do  not  belong  to 
the unions, or are too conclusory and speculative to be colorable on 
a  motion  to  intervene.”  Judge  Torres  also  found  that  the  Remedial 




                                      13 
Order  does  not  implicate the unions’  collective bargaining  interests 
because  it  neither  concerns  “wages,”  “hours,”  or  “working 
conditions,”  nor  does  it  prevent  the  unions  from  bargaining  over 
these issues. The police unions appealed. 

         On August 6, 2014, with the consent of plaintiffs in Floyd and 
Ligon,  the  City  moved  to  voluntarily  dismiss  its  appeals,  with 
prejudice,  pursuant  to  Federal  Rule  of  Appellate  Procedure  42(b), 
stating  that  the  parties  “reached  an  agreement  that  resolves  all  the 
issues  raised  by  the  City’s  appeals  in  both  Floyd  and  Ligon,  and 
clears  the  way  for  the  parties  to  begin  the  anticipated  remedial 
process.”  The  motion  further  requests,  “with  the  consent  of  all 
plaintiffs,  that  the  Court  direct  the  expedited  issuance  of  the 
mandate in each case.”8 

                                        DISCUSSION 

                                                  I. 

         We  have  previously  explained  that  “[i]ntervention  is  a 
procedural  device  that  attempts  to  accommodate  two  competing 

         8 See Fed. R. App. P. 41(b) (“The court may shorten or extend the time [to issue 

the  mandate].”);  Fed.  R.  App.  P.  41(d)(1)  (“The  timely  filing  of  a  petition  for  panel 
rehearing,  petition  for  rehearing  en  banc,  or  motion  for  stay  of  mandate,  stays  the 
mandate  until  disposition  of  the  petition  or  motion,  unless  the  court  orders  otherwise.” 
(emphasis  supplied)).  The  parties  have  impressed  upon  us  the  need  for  expedited 
termination  of  proceedings  in  the  Court  of  Appeals,  so  that  their  agreement  can  be 
implemented promptly—indeed, they have joined in asking for expedited issuance of the 
mandate.  We  are  also  mindful,  however,  of  the  need  to  protect  any  arguable  rights  of 
others  to  further  appellate  review.  Therefore,  as  noted,  we  direct  the  Clerk  of  Court  to 
issue the mandate seven days from the date of the filing of this opinion. 




                                                 14 
policies:  efficiently  administrating  legal  disputes  by  resolving  all 
related issues in one lawsuit, on the one hand, and keeping a single 
lawsuit  from  becoming  unnecessarily  complex,  unwieldy  or 
prolonged, on the other hand,” and that, “[i]n resolving the tension 
that exists between these dual concerns, the particular facts of each 
case  are  important,  and  prior  decisions  are  not  always  reliable 
guides.”9  Because  of  the  fact‐intensive  nature  of  an  intervention 
decision, we review for “abuse of discretion” a district court’s order 
denying intervention as of right or by permission.10 

        Federal  Rule  of  Civil  Procedure  24(a)  provides  for 
intervention as of right, stating in relevant part: 

                   On  timely  motion,  the  court  must  permit 
                   anyone  to  intervene  who  .  .  .  claims  an 
                   interest  relating  to  the  property  or 
                   transaction that is the subject of the action, 
                   and  is  so  situated  that  disposing  of  the 
                   action  may  as  a  practical  matter  impair  or 
                   impede  the  movant’s  ability  to  protect  its 
                   interest,  unless  existing  parties  adequately 
                   represent that interest.11 




        9 United States v. Pitney Bowes, Inc., 25 F.3d 66, 69 (2d Cir. 1994). 
          Catanzano by Catanzano v. Wing, 103 F.3d 223, 232 (2d Cir. 1996). See In re Sims, 
        10

534 F.3d 117, 132 (2d Cir. 2008) (explaining term of art “abuse of discretion”), and note 37 
post. 
        11   Fed. R. Civ. P. 24(a) (emphasis supplied). 




                                               15 
Federal  Rule  of  Civil  Procedure  24(b)  provides  for  intervention  by 
permission,  stating  in  relevant  part  that:  “[o]n  timely  motion,  the 
court may permit anyone to intervene who . . . has a claim or defense 
that  shares  with  the  main  action  a  common  question  of  law  or 
fact.”12 

         To  be  granted  intervention  as  of  right  or  by  permission,  “an 
applicant must (1) timely file an application, (2) show an interest in 
the action, (3) demonstrate that the interest may be impaired by the 
disposition  of  the  action,  and  (4)  show  that  the  interest  is  not 
protected  adequately  by  the  parties  to  the  action.”13  We  have 
underscored  that  a  “[f]ailure  to  satisfy  any  one  of  these  four 
requirements is a sufficient ground to deny the application.”14 

         The District Court found that the police unions failed to meet 
the  first  and  second  requirements.  We  conclude  that  the  District 
Court  acted  within  its  discretion  in  denying  the  unions’  motions  to 
intervene as of right and by permission on these grounds. 

                                                  A. 

         We  have  explained  that  “[t]he  timeliness  requirement  is 
flexible  and  the  decision  is  one  entrusted  to  the  district  judge’s 



         12  Fed. R. Civ. P. 24(b) (emphasis supplied). 
            “R”  Best  Produce,  Inc.  v.  Shulman‐Rabin  Mktg.  Corp.,  467  F.3d  238,  240  (2d  Cir. 
         13

2006) (internal quotation marks omitted). 
         14  Id. at 241 (internal quotation marks omitted). 




                                                  16 
sound  discretion.”15  It  “defies  precise  definition,  although  it 
certainly is not confined strictly to chronology.”16 Factors to consider 
in  determining  timeliness  include:  “(a)  the  length  of  time  the 
applicant knew or should have known of its interest before making 
the  motion;  (b) prejudice  to  existing  parties  resulting  from  the 
applicant’s  delay;  (c)  prejudice  to  the  applicant  if  the  motion  is 
denied; and (d) the presence of unusual circumstances militating for 
or against a finding of timeliness.”17 

        We conclude that Judge Torres acted within her discretion in 
finding that, in the particular circumstances presented here, these factors 
weighed against finding that the unions timely moved to intervene.  

        The  unions  knew,  or  should  have  known,  of  their  asserted 
interests  in  their  members’  reputations  and  collective  bargaining 
rights  well  before  they  filed  their  motions  in  September  2013.  They 
argue  that  they  did not  become  aware  of  their  interests  until  Judge 
Scheindlin’s  August  12,  2013  Liability  Order  and  Remedial  Order, 
which,  according  to  the  unions,  were  “expansive,  disparaging,  and 
erroneous”  and  set  forth  “sweeping  and  disruptive”  remedies.18 
Regardless of whether this is true, the fact remains that the full scope 
of  these  cases  and  the  potential  reform  measures  were  readily 


        15 United States v. Yonkers Bd. of Educ., 801 F.2d 593, 594–95 (2d Cir. 1986). 
        16 Pitney Bowes, 25 F.3d at 70. 
        17 MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 390 (2d Cir. 2006) 
(internal quotation marks and brackets omitted). 
        18 SBA Br. 23. 




                                               17 
apparent  from  years  of  extensive  public  filings  and  intense  media 
scrutiny.  These  public  documents  regarding  plaintiffs’  claims  of 
widespread  unconstitutional  “stops”  and  “frisks”  and  unlawful 
racial  profiling  by  the  NYPD  included  the  Floyd  and  Ligon 
complaints,  the  class  certification  orders,  the  Ligon  preliminary 
injunction  hearing  and  order,  the  Floyd  summary  judgment  order, 
the  highly  publicized  Floyd  bench  trial,  extensive  briefing  on 
remedies,  numerous  amicus  briefs,  and  countless  news  articles.19  It 
was  widely  understood  that  the  views  of  the  incumbent  municipal 
administration  were  not  shared  by  their  likely  successors.  This 
plethora of information should have put the unions on notice of the 
potential political and judicial dangers that these cases posed to their 
interests  well  before  Judge  Scheindlin’s  August  12,  2013  Liability 
and Remedial orders. 

        The  unions  further  argue  that,  notwithstanding  their 
awareness of their interests, they did not know that the City would 
not  be  protecting  those  interests  until  the  newly‐elected  New  York 
City  Mayor,  Bill  de  Blasio,  announced  on  January  30,  2014  that  he 

        19 See, e.g., Jeffrey Toobin, A Judge Takes on Stop‐and‐Frisk, The New Yorker, May 
27, 2013; Mark Hamblett, Stop–and–Frisk Judge Relishes Her Independence, New York Law 
Journal, May 20, 2013. Compare Editorial, When Police Violate the Constitution, N.Y. Times, 
Jan. 26, 2013, at A18 (“Earlier this month, the federal judge who is presiding over three 
lawsuits  that  challenge  different  parts  of  the  program  issued  her  harshest  ruling  yet, 
putting  the  city  on  notice  that  some  aspects  of  stop  and  frisk  are  clearly 
unconstitutional.”),  with  Heather  MacDonald,  Opinion,  How  to  Increase  the  Crime  Rate 
Nationwide,  Wall  Street  J.,  June  11,  2013  (“Many  New  Yorkers  watched  the  two‐and‐a‐
half‐month  trial  nervously,  concerned  that  a  ruling  against  the  NYPD  by  U.S.  District 
Court Judge Shira Scheindlin could spell an end to a police practice that helped the city 
achieve an astonishing drop in violent crime.”). 




                                               18 
would  be  dropping  the  appeals,  or  at  the  earliest,  when  de  Blasio 
took  the  lead  in  the  mayoral  primary  election  in  August  2013  and 
announced his position against “stops” and “frisks.”20 

         As  an  initial  matter,  it  is  far  from  clear,  and  the  unions  have 
not  shown,  that  the  City  was  ever  protecting  the  union  members’ 
reputations, much less their collective bargaining rights. Indeed, the 
interests  of  employers  and  their  employees  frequently  diverge, 
especially  in  the  context  of  municipal  employment,  where  an 
employer’s  interests  are  often  not  congruent  with  the  employee’s 
and the  employer may argue  that the employee was acting  outside 
the  scope  of  his  employment.21  This  inherent  conflict  should  have 
become  even  more  apparent  on  March  8,  2013,  when  Judge 
Scheindlin  dismissed  the  individual  defendants  in  Floyd,  some  of 
whom were union members, pursuant to the parties’ stipulation. 

         On  this  record,  we  cannot  say  that  Judge  Torres  abused  her 
discretion  in  finding  that  the  unions  should  have  known  that  their 
“interests  might  not  be  adequately  represented”  far  in  advance  of 
any indication that the City might settle the dispute.22 For the same 
reasons,  the  election  of  Mayor  de  Blasio  and  the  City’s  decision  to 



         20 DEA Br. 19; SBA Br. 26. 
          See, e.g., Dunton v. Suffolk Cnty., State of N.Y., 729 F.2d 903, 907 (2d Cir. 1984), 
         21

amended, 748 F.2d 69 (2d Cir. 1984) (“After Monell the interests of a municipality and its 
employee as defendants in a section 1983 action are in conflict.”). 
          Butler,  Fitzgerald  &  Potter  v.  Sequa  Corp.,  250  F.3d  171,  182  (2d  Cir.  2001) 
         22

(emphasis supplied). 




                                                19 
settle  the  cases  was  not  an  “unusual  circumstance”  militating  in 
favor of a finding of timeliness.23 

         Contrary  to  the  unions’  contention,  our  decision  to  leave 
Judge Torres’s order undisturbed will not encourage outside parties 
to  race  to  intervene  in  order  to  protect  their  interests  whenever  a 
government  defendant  could  decide  to  settle  a  lawsuit.  We  hold 
only  that,  in  the  particular  and  highly  unusual  facts  and 
circumstances presented here, it should have been readily apparent 
to the unions that their interests diverged from the City’s long before 
the unions filed for intervention.  

         Judge  Torres  also  did  not  err  in  finding  that  granting 
intervention  at  this  late  stage  would  prejudice  the  existing  parties. 
The  police  unions  moved  to  intervene  after  liability  and  remedies 
had  been  adjudged.  “This  resembles  post‐judgment  intervention, 
which  is  generally  disfavored  because  it  usually  creates  delay  and 
prejudice  to  existing  parties  .  .  .  and  undermines  the  orderly 
administration  of  justice.”24  Allowing  intervention  at  this  late 

         23  MasterCard, 471 F.3d at 390. The unions also argue that, under United Airlines, 
Inc. v. McDonald, 432 U.S. 385, 396 (1977), the analysis of their motions’ timeliness should 
turn on whether they filed their motions “promptly after the entry of final judgment.” In 
that case, however, the intervenor was an unnamed putative class member who became 
aware that her interest was unprotected only after the denial of class certification became 
appealable upon entry of final judgment and the named plaintiffs decided not to appeal. 
Id.  at  394.  That  situation  is  far  afield  from  the  facts  and  circumstances  presented  here, 
where  the  unions  should  have  known  their  interests  were  unprotected  well  before  the 
Remedial Order was entered. 
            United  States  v.  Yonkers  Bd.  of  Educ.,  801  F.2d  593,  596  (2d  Cir.  1986)  (internal 
         24

citations omitted). 




                                                   20 
juncture  would  prejudice  plaintiffs  and  the  City  by  postponing 
resolution  of  this  now‐settled  dispute  and  frustrating  both  parties’ 
desire  to  promptly  engage  in  agreed‐upon  reforms.  Intervention 
would  disserve  the  balancing  interest  of  Rule  24  in  keeping  a 
“lawsuit  from  becoming  unnecessarily  complex,  unwieldy  or 
prolonged.”25 

         Moreover, we have serious reservations about the prospect of 
allowing  a  public‐sector  union  to  encroach  upon  a  duly‐elected 
government’s  discretion  to  settle  a  dispute  against  it.  To 
countenance this sort of practice, in this instance or any other, would 
amount  to  condoning  a  collateral  attack  on  the  democratic process; 
would  prejudice  the  City;  would  not  serve  the  interests  served  by 
Rule  24;  and  would  erode  the  legitimacy  of  decisions  made  by  the 
democratically‐elected representatives of the people.26 

         Our reservations deepen when we note the relatively modest 
interests the  unions  seek  to  advance and  to  which  we  now turn. In 
sum,  we  find  that  Judge  Torres  acted  well  within  her  discretion  in 
determining that the unions’ motions to intervene were untimely.  

                                                    


          Pitney Bowes, 25 F.3d at 69; see also Fed. R. Civ. P. 1 (“[The Federal Rules of Civil 
         25

Procedure]  should  be  construed  and  administered  to  secure  the  just,  speedy,  and 
inexpensive determination of every action and proceeding.”). 
           Cf. Hollingsworth v. Perry, 133 S. Ct. 2652, 2668 (2013) (“We have never before 
         26

upheld  the  standing  of  a  private  party  to  defend  the  constitutionality  of  a  state  statute 
when state officials have chosen not to. We decline to do so for the first time here.”). 




                                                 21 
                                            B. 

        We  also  conclude  that  Judge  Torres  acted  within  her 
discretion  in  finding  that  the  unions  fail  to  assert  a  legally 
protectable interest—that is, an interest in “the subject of the action” 
sufficient  to  grant  them  the  benefits  and  burdens  of  status  as  a 
party.27 

        We have made it clear that, for an interest to be “cognizable” 
under  Rule  24,  it  must  be  “direct,  substantial,  and  legally 
protectable.”28 In other words, “[a]n interest that is remote from the 
subject  matter  of  the  proceeding,  or  that  is  contingent  upon  the 
occurrence of a sequence of events before it becomes colorable, will 
not satisfy the rule.”29 

        The  unions  assert  two  interests:  restoring  the  reputations  of 
their  members  and  preventing  the  erosion  of  their  collective 
bargaining rights. 

         

         

         


        27   Fed. R. Civ. P. 24(a). 
         Bridgeport Guardians, Inc. v. Delmonte, 602 F.3d 469, 473 (2d Cir. 2010) (quotation 
        28

marks omitted). 
        29 Brennan v. N.Y.C. Bd. of Educ., 260 F.3d 123, 129 (2d Cir. 2001) (quotation marks 
omitted). 




                                            22 
                                                1. 

         Judge  Torres  properly  held  that  the  unions’  interest  in  their 
members’  “reputations”  is  too  indirect  and  insubstantial  to  be 
“legally protectable.”30  

         The  unions  argue,  for  example,  that  the  Liability  Order 
“accuses  the  entire  NYPD  of  [constitutional]  violations,  and 
identifies  sergeants  by  name,  asserts  that  they  are  untruthful,  and 
concludes  that  numerous  stops  that  they  supervised,  approved,  or 
conducted  broke  the  law.”31  They  argue  that,  because  the  Liability 
Order  “brand[s]  them  lawbreakers  and  unconstitutional  actors,”  it 
“adversely  affect[s]  the  careers  and  lives”  of  their  members  and 
“cast[s]  doubt  on  the  ability  of  other  members  to  perform  their 
duties  effectively  while  avoiding  similar  accusations  in  the  future, 
which in turn affects officer and public safety.”32 

         Judge  Torres  did  not  err  in  finding  that  the  unions  had 
submitted  no  evidence  to  substantiate  their  claims  of  reputational 
harm. Aside from their own assertions, there was no evidence in the 
record showing that the union members’ careers had been tarnished, 

         30 Bridgeport Guardians, 602 F.3d at 473. 
         31  SBA  Br.  31.  More  specifically,  the  unions  argue  that  the  Liability  Order 

“derogates the general practices and performance of NYPD sergeants, including findings 
that  assert  the  creation  of  ‘a  culture  of  hostility’  perpetuated  by  [a  NYPD  sergeant]; 
inadequate supervision of stops by [another NYPD sergeant]; insufficient record‐keeping 
by  [another  NYPD  sergeant];  and  various  examples  of  allegedly  poor  supervision  by 
sergeants generally.” Id. at 32. 
         32 SBA Br. 35, 37. 




                                                23 
that  their  safety  was  in  jeopardy,  or  that  they  had  been  adversely 
affected in any tangible way.  

         Moreover,  that  these  lawsuits  principally  targeted  the  City 
and  not  individual  police  officers  became  clear  when  plaintiffs 
withdrew  their  claims  against  the  individual  officers  in  Floyd  in 
March of 2013. Any indirect reputational effect on individual police 
officers is too “remote from the subject matter of the proceeding” to 
be legally protectable.33 

                                                  2. 

         Judge  Torres  also  properly  found  that  the  unions’  interest  in 
protecting  their  collective  bargaining  rights  is  similarly  too  remote 
from  the  subject  matter  of  the  Remedial  Order  to  be  legally 
protectable.  

         The  Remedial  Order  requires  changes  to  the  NYPD’s  “stop‐
and‐frisk”  policies,  procedures,  supervision,  training,  and 
monitoring.  These  changes  fall  squarely  within  the  “management 
rights”  provision  of  New  York  City  Administrative  Code  §  12–
307(b), which exempts from mandatory collective bargaining certain 

         33  Brennan, 260 F.3d at 129. The unions also argue that under United States v. City 
of Los Angeles, 288 F.3d 391 (9th Cir. 2002), a decision by a sister Circuit that is not binding 
in this Circuit, they have an interest in the merits of a litigation that alleges constitutional 
violations by police officers. In that case, however, a proposed consent decree had not yet 
been  entered,  and  the  police  officers  were  still  subject  to  individual  liability  on 
allegations of “misconduct and corruption.” Id. at 396. The interests of individual police 
officers,  and  the  police  force  generally,  in  City  of  Los  Angeles  were  far  more  direct  and 
substantial than the reputational interest asserted by the unions here. 




                                                  24 
managerial  prerogatives  including  “the  methods,  means  and 
personnel  by  which  government  operations  are  to  be  conducted.”34 
Under  §  12–307(b),  “[i]t  is  the  right  of  the  city  .  .  .  [to]  exercise 
complete  control  and  discretion  over  its  organization  and  the 
technology of performing its work.”  

         The  unions  have  not  shown  in  any  meaningful  way  how  the 
reforms  set  forth  in  the  Remedial  Order,  which  embodies  an 
agreement  between  the  City  and  plaintiffs,  would  have  any 
“practical impact” on “questions of workload, staffing and employee 
safety” that are within the scope of the unions’ collective bargaining 
rights.35  To  the  extent  any  provision  of  the  settlement  agreement 
might  be  said  to  affect  collective  bargaining  rights,  no  provision  in 
the  agreement  prevents  the  unions  from  collectively  bargaining. 
Indeed, the agreement of the parties—that is, the Remedial Order—
expressly  invites  “NYPD  personnel  and  representatives  of  police 
organizations”  “to  be  heard  in  the  reform  process,”  and  the  City 
informed us  at  oral  argument that  it  does  not  object  to  appropriate 
collective  bargaining  to  the  extent  that  issues  raised  by  the 
settlement  agreement  would  normally  be  subject  to  collective 
bargaining.36  


         34 N.Y.C. Admin. Code § 12–307(b). 
         35 Id. 
           Floyd,  959  F.  Supp.  2d  at  686.  We  disagree  with  Judge  Torres’s  overly  broad 
         36

statement that the unions’ collective bargaining rights are not, and cannot be, “implicated 
where the unilateral changes at issue arise from a court order.” However, that apparently 
unsupported proposition of law was not the basis of her otherwise sound holding. 




                                                25 
         On  this  record,  we  find  that  Judge  Torres  acted  well  within 
her discretion in concluding that the unions do not assert an interest 
that the law seeks to protect.37 

                                                  C. 

         For  the  foregoing  reasons,  we  conclude  that  Judge  Torres 
acted  within  her  discretion  in  denying  the  unions’  motions  as  of 
right  and  by  permission.38  For  substantially  the  same  reasons,  we 
deny the unions’ motions to intervene in the appeals.39 

                                                     

                                                     

                                                     


            We  have  repeatedly  observed  that  the  somewhat  clunky  term  “abuse  of 
         37

discretion” is a term of art, and does not necessarily mean the district court has engaged 
in  “abusive”  conduct.  More  accurately,  “[a]  district  court  has  abused  its  discretion  if  it 
based its ruling on an erroneous view of the law or on a clearly erroneous assessment of 
the  evidence,  .  .  .  or  rendered  a  decision  that  cannot  be  located  within  the  range  of 
permissible  decisions.”  In  re  Sims,  534  F.3d  at  132  (internal  quotation  marks,  citations, 
and brackets omitted); see generally Joseph T. Sneed, Trial–Court Discretion: Its Exercise by 
Trial  Courts  and  Its  Review  by  Appellate  Courts,  13  J.  App.  Prac.  &  Process  201,  202,  207 
(2012) (commentary by the late U.S. Circuit Judge Joseph T. Sneed, a former Dean of the 
Duke  Law  School,  law  professor  at  Stanford  Law  School,  and  Deputy  U.S.  Attorney 
General, on the several possible meanings of “abuse of discretion”). 
            See  Catanzano,  103  F.3d  at  234  (“[A]  denial  of  permissive  intervention  has 
         38

virtually never been reversed.”). 
         39  See  Int’l  Union,  United  Auto.,  Aerospace  &  Agr.  Implement  Workers  of  Am.  AFL‐
CIO,  Local  283  v.  Scofield,  382  U.S.  205,  217  n.10  (1965)  (noting  that  “policies  underlying 
intervention”  under  Federal  Rules  of  Civil  Procedure  “may  be  applicable  in  appellate 
courts”). 




                                                  26 
                                       II. 

       Federal Rule of Appellate Procedure 42(b) provides that “[a]n 
appeal may be dismissed on the appellant’s motion on terms agreed 
to by the parties or fixed by the court.”40 

       Although  we  have  affirmed  Judge  Torres’s  denial  of  the 
unions’  motion  to  intervene,  the  merits  of  the  underlying  Liability 
and  Remedial  Orders  are  complex  and  controversial,  and  they 
indisputably  implicate  serious  questions  of  broad  constitutional 
importance, as well as difficult evidentiary questions concerning the 
use of statistical evidence.  

       However, because the City has decided to exercise its right to 
settle  these  cases  on  the  basis  of  an  agreement  to  comply  with  the 
Remedial Order, we have no occasion to review the merits of either 
Judge  Scheindlin’s  liability  determination  and  challenges  to  the 
nature  of  plaintiffs’  proof,  or  the  remedies  she  thereafter  ordered. 
The  liability  determinations  are  not  part  of  the  settlement  and  the 
Remedial Order has been accepted solely as the basis for the parties’ 
settlement.  Thus,  nothing  in  this  opinion  should  be  construed  as 
accepting or rejecting any part of the Liability and Remedial Orders 
issued by Judge Scheindlin. 

       While the parties’ settlement may not be formally designated 
a  “consent  decree”  because  it  finds  its  basis  in  a  post‐trial  judicial 
order,  we  understand  it—and  the  parties  confirmed  this 

       40 Fed. R. App. P. 42(b). 




                                       27 
understanding  at  oral  argument—to  operate  as  such.41  We 
emphasize,  therefore,  that  “[a]  continuing  decree  of  injunction 
directed to events to come is subject always to adaptation as events 
may  shape  the  need.”42  Injunctions  in  so‐called  institutional  reform 
litigation “often remain in force for many years, and the passage of 
time  frequently  brings  about  changed  circumstances—changes  in 
the nature of the underlying problem, changes in governing law or 
its  interpretation  by  the  courts,  and  new  policy  insights—that 
warrant reexamination of the original judgment.”43 As the Supreme 
Court  has  observed,  “[i]f  a  federal  consent  decree  is  not  limited  to 
reasonable  and  necessary  implementations  of  federal  law,  it  may 
improperly  deprive  future  officials  of  their  designated  legislative 
and executive powers.”44 As the parties agreed at oral argument and 
have  stated  in  their  joint  memorandum  of  law  pertaining  to  the 
settlement, the Remedial Order adopted by the City in settlement of 
these  cases  is  projected  to  expire  in  five  years  upon  a  showing  of 
substantial compliance by the City, and the monitor’s oversight will 
end in three years upon the same showing.45 Moreover, the District 


        41   The Supreme Court has described a “consent decree” as “an agreement that the 
parties desire and expect will be reflected in, and be enforceable as, a judicial decree that 
is  subject  to  the  rules  generally  applicable  to  other  judgments  and  decrees.”  Rufo  v. 
Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 378 (1992). We note that Judge Torres’s comment 
that  the  Remedial  Order and  the  parties’  settlement are “not a  negotiated settlement  or 
consent  decree  where  the  parties  have  voluntarily  ended  their  legal  dispute”  is  not 
entirely accurate or relevant in the circumstances. 
        42 United States v. Swift & Co., 286 U.S. 106, 114 (1932). 
        43 Horne v. Flores, 557 U.S. 433, 448 (2009). 
        44 Id. at 450 (internal quotation marks, brackets, and citations omitted). 




                                               28 
Court  remains  open  to  entertain  proposed  modifications  to  the 
presently agreed‐upon settlement. 

        In  the  particular  circumstances  presented  here,  the  City’s 
motion for voluntary dismissal of the appeals, with prejudice, must 
be granted. 

                                      CONCLUSION 

        For  the  reasons  set  forth  above,  Judge  Torres’s  July  30,  2014 
decision  is  AFFIRMED  as  being  an  appropriate  exercise  of  her 
discretion, the police unions’ motions to intervene in the appeals are 
DENIED,  the  City’s  motion  for  voluntary  dismissal  of  the  appeals 
with  prejudice  is  GRANTED,  and  the  causes  are  REMANDED  for 
such further proceedings before Judge Torres as may be appropriate 
in  the  circumstances.  The  mandate  shall  issue  seven  days  from  the 
date of the filing of this opinion. 

        Nothing  that  we  have  written  here,  or  that  the  parties  have 
suggested, should foreclose any reliance by the unions on collective 
bargaining  rights  afforded  to  them  under  the  Labor  Management 
Relations  Act  and  state  and  local  law.  Moreover,  in  view  of  the 
possible  relevance  of  the  unions’  perspectives  in  any  ongoing 
District  Court  proceedings,46  nothing  in  this  opinion  should  be 


        45 See Joint App’x A‐1200. 
          46  See  Floyd,  959  F.  Supp.  2d  at  686  (stating  that  “NYPD  personnel  and 

representatives of police organizations” are invited “to be heard in the reform process”); 
see also text at note 36. 




                                             29 
construed to inhibit the District Court from considering the interests 
of  the  unions,  either  as  amici  curiae,  or  on  such  other  terms  as  the 
District Court may deem appropriate. 




                                       30